Title: From Abigail Smith Adams to Adelaide Johnson, 26 February 1812
From: Adams, Abigail Smith
To: Johnson, Adelaide



my dear Adelaide
Quincy Febry 26 1812

I received your Letter with the inclosures and have written and forwarded them by a vessel just going to St Petersburgh—since I wrote to you last I have received two Letters from my son, one dated 2 of october and the other 25th they had just removed from their Country residence into the city, and were all well much improved in their health from the Air of the Country through the hot months. they appear delighted with their little Russian Girl: who my son says is “a very accomplishd Lady for her weeks, and promises to be a nut brown Maid”
I persume the Letter which the President received from mr Adams was one written when he had reason to think he was recalld and a successor appointd when the circumstances of his Family would not permit his return, that he should feel a reluctance to exchange his present situation, honourd Respected, quiet and tranquil to return and embark upon the tempestuous sea of polics ferreted by every blast, feared and calumniated by every Riveling scribler is a state of warfare in which he is averse to engage. “He says our ship is in the midst of a tempest, and in undertaking any part of her management, it is inevitable necessity not only to share in all her dangers but to be made responsible for her fate. these considerations have effectually gaurded me against from all regret that accidental occurences have arrested my return home this year—but I cannot wish to linger here after the necessity which has tied me shall have ceased and I shall receive with Satisfaction the Presidents renewed permission to return home, tho to no seat of public trust in the place of that which I am to leave”
If His Father and I were twenty years Younger, we might not feel all the regret which we now do at his continuence abroad. our Age gives us little reason to expect more than a few short years of enjoyment with him if he was to return immediatly, and domestic pleasures are all we wish for—altho retierd, we still feel an interest in the public concerns of our country, and are attentive observers of the passing Events—And if we respect ourselves our government must be Supported; we have strength to do it, and justice to aid it. however Arduous the task of the President, I hope and trust he will again receive the suffrages of the states—there is not any change which will give equal satisfactions—I read all the debates which the national intelligencer gives us and have been pleased with mr Giles and mr Anderson both—I shall feel however very angry with them if they do not allow us the Navy we ask for our the protection of commerce & our Cities. mr Quincy has done himself and country honour by his late Speech upon that Subject, and this is more than I can say of some former speeches
I rejoice to hear of the improved State of health of your Friends—to  one of whom present the regards of your Friend and of every other occurrence which may increase your happiness and give you a prospect of greater usefullness in Life—may your virtues increase with the accumulation of your duties untill the Eulogium of Soloman may be Yours that many daughters have done virtuously, but thou excellest them all—
A Adams
